Citation Nr: 9929657	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder manifested by shortness of breath and coughing due 
to an undiagnosed illness.

2.  Entitlement to service connection for major depression 
due to an undiagnosed illness.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder with irritable bowel syndrome due to an 
undiagnosed illness.

4.  Entitlement to service connection for seborrheic 
dermatitis with folliculitis due to an undiagnosed illness.

5.  Entitlement to service connection for tension headaches 
due to an undiagnosed illness.

6.  Entitlement to service connection for dental disability 
due to an undiagnosed illness.

7.  Entitlement to service connection for muscle twitching 
due to an undiagnosed illness.

8.  Entitlement to service connection for conjunctivitis due 
to an undiagnosed illness.

9.  Entitlement to an increased rating for multiple joint and 
muscle pain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from December 1984 to 
April 1988, and from November 1990 to June 1991.  He served 
in Southwest Asia from January 20 through May 5, 1991.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs 
Regional Office (VARO).



FINDINGS OF FACT

1.  Objective indications of chronic disability of the lungs 
or respiratory system either perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification, have not been presented; also competent medical 
evidence of respiratory disability has not been presented.

2.  The appellant's psychiatric problems, including symptoms 
of fatigue, have been diagnosed as major depression.  
Competent medical evidence has not been presented 
establishing a nexus, or link, between the current diagnosis 
for major depression and the appellant's period of active 
service.

3.  The appellant's gastrointestinal problems have been 
diagnosed as gastrointestinal reflux disease and probable 
irritable bowel syndrome.  Competent medical evidence has not 
been presented establishing a nexus, or link, between the 
current gastrointestinal diagnoses and the appellant's period 
of active service.

4.  The appellant's skin problems have been diagnosed as 
seborrheic dermatitis and folliculitis.  Competent medical 
evidence has not been presented establishing a nexus, or 
link, between the current skin disorders and the appellant's 
period of active service.

5.  The appellant's headaches have been diagnosed as muscle 
tension headaches.  Competent medical evidence has not been 
presented establishing a nexus, or link, between the current 
diagnosis for muscle tension headaches and the appellant's 
period of active service.

6.  The appellant's dental problems have been attributed to 
known diagnoses.  Competent medical evidence has not been 
presented showing dental trauma in service.

7.  Objective indications of an illness manifested by muscle 
twitching, either perceptible to a physician or other, non-
medical indicators that are capable of independent 
verification, have not been presented; also competent medical 
evidence of disability manifested by muscle twitching has not 
been presented.

8.  The appellant's eye complaints have been diagnosed as 
conjunctivitis.  Competent medical evidence has not been 
presented establishing a nexus, or link, between the 
diagnosis for conjunctivitis and the appellant's period of 
active service.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
disability or illness manifested by shortness of breath and 
chronic cough has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

2.  A well grounded claim for service connection for major 
depression has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

3.  A well grounded claim for service connection for 
gastroesophageal reflux disease with irritable bowel syndrome 
has not been presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 
(1999).

4.  A well grounded claim for service connection for 
seborrheic dermatitis with folliculitis has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.303, 3.317 (1999).

5.  A well grounded claim for service connection for tension 
headaches has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999).

6.  A well grounded claim for service connection for dental 
disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).

7.  A well grounded claim for service connection for muscle 
twitching has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.317 (1999).

8.  A well grounded claim for service connection for 
conjunctivitis has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis, to a 
degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

Additionally, compensation may be paid for certain 
disabilities due to undiagnosed illnesses under 38 C.F.R. § 
3.317 (1999).  This regulation provides in its entirety as 
follows:


Compensation for certain disabilities due 
to undiagnosed illnesses.

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i)	became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
two years after the date on which 
the veteran last performed active 
military, naval, or air service in 
the Southwest Asia theater of 
operations during the Persian Gulf 
War; and

(ii)	by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.

(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6- 
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.

(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.

(5)	A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States.

(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1)	fatigue 
(2)	signs or symptoms involving 
skin 
(3)	headache 
(4)	muscle pain 
(5)	joint pain 
(6)	neurologic signs or symptoms 
(7)	neuropsychological signs or 
symptoms 
(8)	signs or symptoms involving the 
respiratory system (upper or lower) 
(9)	sleep disturbances 
(10)	gastrointestinal signs or 
symptoms 
(11)	cardiovascular signs or 
symptoms 
(12)	abnormal weight loss 
(13)	menstrual disorders.

(c)	Compensation shall not be paid under 
this section:

(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or

(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or

(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

(d)	For purposes of this section:

(1)	The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. (2)	the 
Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

Initially, consistent with the legislative history of 38 
C.F.R. § 3.317, a veteran seeking compensation under 38 
C.F.R. § 3.317 must show some objective indication of the 
presence of a chronic disability attributable to an 
undiagnosed illness prior to the award of service connection.  
See Fed Reg., Vol. 60, No. 23, pp. 6662-6663 (Feb. 3, 1995).  
There must be some objective evidence that indicates that the 
veteran is not well.  This evidence can include medical 
findings or other non-medical indications which can be 
independently observed or verified (including through lay 
statements), such as time lost from work, evidence that a 
veteran has sought treatment for his or her symptoms, 
evidence indicating changes in a veteran's appearance, 
physical abilities, and mental or emotional attitude, etc. 
See Fed Reg., supra. at 6663.

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

A.  Respiratory Disorder Manifested by Shortness of Breath 
and Coughing

Service medical records and post service treatment records 
are negative for medical findings of shortness of breath or 
chronic cough.  We note that, on the history portion of the 
service separation examination dated April 1991, the 
appellant specifically denied shortness of breath and chronic 
cough.  A general VA examination conducted in February 1998, 
including a chest x-ray, was negative for lung disease, 
although the appellant reported shortness of breath when 
climbing 3 floors or running a short distance.

A review of the evidence of record fails to disclose the 
presence of any pulmonary illness, diagnosed or undiagnosed.  
Objective indications of chronic disability of the lungs or 
respiratory system either perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification, have not been presented.  Therefore, the claim 
under 38 C.F.R. § 3.317 is not well grounded.  On a direct 
basis, we note that the claim for respiratory disability is 
not well grounded as competent medical evidence of 
respiratory disability has not been presented.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992)( without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded).

B.  Major Depression

Service medical records are negative for complaints or 
findings for psychiatric disability, including complaints of 
irritability, sleep problems, poor concentration, and 
fatigue.  Post service, VA outpatient treatment records dated 
November 1997 to January 1998 reflect that the appellant was 
seen for complaints of depression, sleep problems, 
irritability, and sexual dysfunction.  Major depression was 
diagnosed.  This diagnosis was confirmed on VA psychiatric 
examination dated February 1998.  In an addendum to that 
report dated April 1998, the examiner indicated that the 
appellant's symptoms of fatigue were due to his major 
depressive disorder.

Upon consideration of the evidence of record, the Board finds 
that the claim for service connection for major depression, 
to include symptoms of fatigue, is not well grounded as his 
psychiatric disorder is not an undiagnosed illness.  The 
regulations require that an illness claimed under the 
provisions of 38 C.F.R. § 3.317 must not be attributable "by 
history, physical examination, or laboratory test," to any 
known clinical diagnosis.  Additionally, when considered on a 
direct basis, the claim for service connection for major 
depression is not well grounded because competent medical 
evidence has not been presented showing a nexus, or link, 
between the current psychiatric disability and the 
appellant's period of active service.  See Caluza supra. at 
506; see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

C.  Gastroesophageal Reflux Disease with Irritable Bowel 
Syndrome

Service medical records are negative for gastroesophageal 
reflux disease (GERD) and irritable bowel syndrome (IBS).  
Post service, VA treatment records dated May to December 1997 
reflect diagnostic test findings for mild to moderate 
esophagitis with ulceration, GERD, and small hiatal hernia.  
Although history of diarrhea was noted, there was no clear 
diagnosis for IBS.  A colon air contrast study in May 1997 
was normal, without evidence of diverticula or inflammatory 
changes.  A treatment note dated July 1997 reflects an 
impression for GERD and probable IBS.  In February 1998, a 
general VA examination was conducted.  By history, the 
appellant has esophageal reflux, which periodically bothers 
him with heartburn and gas.  He also reported frequent 
nausea, abdominal cramping, and diarrhea 2 to 3 times a week.  
He reported consuming 3 to 4 meals a day and that his weight 
was stable.  The appellant denied gastrointestinal bleeding.  
The examiner noted that esophageal reflux was not found on a 
February 1998 upper gastrointestinal study, but that it was 
previously seen on VA diagnostic testing in October and 
December 1997.

Upon review of the evidence of record, the Board finds that a 
well grounded claim for esophageal reflux disease with 
irritable bowel syndrome has not been presented as the 
appellant's stomach disorder is not an undiagnosed illness.  
The regulations require that an illness claimed under the 
provisions of 38 C.F.R. § 3.317 must not be attributable "by 
history, physical examination, or laboratory test," to any 
known clinical diagnosis.  Additionally, when considered on a 
direct basis, the claim for service connection for esophageal 
reflux disease with irritable bowel syndrome is not well 
grounded because competent medical evidence has not been 
presented showing a nexus, or link, between any current 
gastrointestinal disability and the appellant's period of 
active service.  See Caluza supra. at 506; see also 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).
D.  Seborrheic Dermatitis with Folliculitis

Service medical records, including service separation 
examination dated April 1991, are negative for complaints or 
findings for any skin disorder.  Report of VA dermatological 
examination dated March 1998 reflects a diagnosis for severe 
seborrheic dermatitis of the face with some seborrheic 
dermatitis of the scalp, along with folliculitis.

Upon review of the evidence of record, the Board finds that a 
well grounded claim for seborrheic dermatitis with 
folliculitis has not been presented as the appellant's skin 
disorder is not an undiagnosed illness.  The regulations 
require that an illness claimed under the provisions of 
38 C.F.R. § 3.317 must not be attributable "by history, 
physical examination, or laboratory test," to any known 
clinical diagnosis.  Additionally, when considered on a 
direct basis, the claim for service connection for seborrheic 
dermatitis with folliculitis is not well grounded because 
competent medical evidence has not been presented showing a 
nexus, or link, between the current skin disabilities and the 
appellant's period of active service.  See Caluza supra. at 
506; see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

E.  Tension Headaches

Service medical records, including report of service 
separation examination dated April 1991, are negative for 
complaints or findings for headaches.  Report of VA 
neurological examination dated February 1998 reflects 
complaints of headaches occurring 3 to 4 times a week for the 
past 5 years, described as pressure-type and precipitated by 
bright lights, stress, and loss of temper.  Neurological 
examination was unremarkable.  The diagnosis was episodic 
muscle tension type headaches.

Upon review of the evidence of record, the Board finds that a 
well grounded claim for headaches has not been presented as 
this disorder is not an undiagnosed illness.  The regulations 
require that an illness claimed under the provisions of 
38 C.F.R. § 3.317 must not be attributable "by history, 
physical examination, or laboratory test," to any known 
clinical diagnosis.  Additionally, when considered on a 
direct basis, the claim for service connection for headaches 
is not well grounded because competent medical evidence has 
not been presented showing a nexus, or link, between the 
current diagnosis for muscle tension headaches and the 
appellant's period of active service.  See Caluza supra. at 
506; see also 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).

F.  Dental Disability

Service medical and dental records are negative for dental 
trauma.  Report of VA dental examination dated March 1998 
reflects complaints of brittle teeth.  Examination revealed 
moderate heavy calculus and debris on the teeth, 
hyperkeratosis due to snuff chewing, the presence on crowns 
on some teeth, some dental decay, and a fractured lingual 
cusp.  The examiner noted that the appellant appeared to have 
neglected his home dental care along with routine dental 
visits.  He further noted that there was no evidence of 
brittle teeth or impacted teeth caused by military service.

As to dental conditions, service connection will be granted 
for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service. 38 C.F.R. § 3.381(b).  
As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma. 38 C.F.R. § 3.381(b).  
The significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment. 
38 C.F.R. § 17.161(c).  It should be noted, however, that 
service connection for diseases of the gums, such as 
periodontal disease or pyorrhea, for teeth that are carious 
but treatable, for teeth that are missing but replaceable, 
and for dental or alveolar abscesses and Vincent's 
stomatitis, may only be granted for the purpose of receiving 
dental treatment from VA (i.e., not compensation).  38 C.F.R. 
§ 4.149.

To be eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least one 
of the various categories of eligibility (Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, or VI) that are 
discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  
Class I eligibility pertains to veteran's who have a 
compensable service-connected dental condition.  Class II 
pertains to those who have a noncompensable service-connected 
dental condition, subject to various restrictions including 
one-time correction of the dental problem; it also is 
necessary that the veteran's service discharge certificate 
not bear a certification indicating that he received a dental 
examination and all appropriate dental treatment within 90 
days preceding his discharge from service, and that he timely 
applied to the VA for dental treatment, meaning within 90 
days after service.  Another possible class of eligibility is 
Class II(a), which entitles a veteran's to receive treatment 
in a VA outpatient dental clinic because he sustained dental 
trauma while on active duty in the military.

Upon review of the evidence of record, the Board finds that a 
well grounded claim for dental disability has not been 
presented as all the appellant's dental disorders have been 
diagnosed and, therefore, they are not an undiagnosed 
illness.  The regulations require that an illness claimed 
under the provisions of 38 C.F.R. § 3.317 must not be 
attributable "by history, physical examination, or 
laboratory test," to any known clinical diagnosis.  There is 
no evidence of an undiagnosed condition of the teeth or gums, 
and brittleness (as reported by the appellant) is objectively 
not shown.

Additionally, when considered on a direct basis, the claim 
for service connection for dental disability is not well 
grounded because there is absolutely no indication or 
suggestion whatsoever in the medical evidence of record that 
the appellant would qualify for VA outpatient dental 
treatment under any of the above categories of eligibility, 
including on the theory that he sustained dental trauma while 
in service.  We note that the extraction, cleaning, or 
filling of teeth does not constitute the type of "trauma" 
that is contemplated by the governing regulation.  See VAOPGC 
PREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).

G.  Muscle Twitching

Service medical records are negative for complaints or 
findings for muscle twitching.  Post service, VA and private 
treatment notes of record are silent for complaints or 
findings for muscle twitching.  Reports of VA general and 
neurological examinations dated February 1998 are negative 
for any illness manifested by muscle twitching.  Neurological 
examination was normal.

A review of the evidence of record fails to disclose the 
presence of any illness manifested by muscle twitching, 
whether diagnosed or undiagnosed.  Objective indications of 
chronic disability of the musculoskeletal or neurological 
system either perceptible to a physician or other, non-
medical indicators that are capable of independent 
verification, have not been presented.  Therefore, the claim 
under 38 C.F.R. § 3.317 is not well grounded.

On a direct basis, we note that the claim for muscle 
twitching is not well grounded as competent medical evidence 
of a disability has not been presented.  See Brammer supra. 
at 225; Rabideau supra. at 144.

H.  Conjunctivitis

Service medical records reflect that the appellant was seen 
for blepharitis in 1983.  Subsequently dated service medical 
records, including report of separation examination dated 
April 1991, are negative for eye complaints or findings.  
Private treatment records between February 1996 and July 1997 
reflect that the appellant was seen for eye complaints in 
April 1997, which were diagnosis as allergic conjunctivitis.  
He was again seen for eye complaints in July 1997 and 
conjunctivitis was assessed.  Report of VA eye examination 
dated February 1998 showed that all clinical findings were 
within normal limits.

Upon review of the evidence of record, the Board finds that a 
well grounded claim for conjunctivitis has not been presented 
as the appellant's eye disorder is not an undiagnosed 
illness.  The regulations require that an illness claimed 
under the provisions of 38 C.F.R. § 3.317 must not be 
attributable "by history, physical examination, or 
laboratory test," to any known clinical diagnosis.  
Additionally, when considered on a direct basis, the claim 
for service connection for conjunctivitis is not well 
grounded because competent medical evidence has not been 
presented showing a nexus, or link, between the diagnosis for 
conjunctivitis and the appellant's period of active service.  
See Caluza supra. at 506; see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).

****

In regards to the above claims, the Board acknowledges the 
appellant's belief that he has multiple disabilities due to 
an undiagnosed illness.  However, as a layman, the appellant 
is not competent to offer opinions on medical causation or 
diagnosis, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak supra. at 611.

Additionally, we note that under 38 U.S.C.A. § 5103(a) the VA 
is obligated to advise claimants of the evidence necessary to 
complete his application.  Robinette v. Brown, 8 Vet.App. 69 
(1995). VARO successfully completed this obligation in its 
statement of the case.  Likewise, the Board's discussion 
above informs the appellant of the requirements for the 
completion of his application for the claims for service 
connection.


ORDER

Service connection for a respiratory disorder manifested by 
shortness of breath and coughing is denied.

Service connection for major depression is denied.

Service connection for gastroesophageal reflux disorder with 
irritable bowel syndrome is denied.

Service connection for seborrheic dermatitis with 
folliculitis is denied.

Service connection for tension headaches is denied.

Service connection for dental disability is denied.

Service connection for muscle twitching is denied.

Service connection for conjunctivitis is denied.


REMAND

Service connection for a disability manifested by joint and 
muscle pain due to an undiagnosed illness was established by 
a rating decision dated May 1998.  While a VA general 
examination was conducted in February 1998, this examination 
does not provide sufficient detail to rate the 
musculoskeletal disability.  A VA examination concerning 
orthopedic disability should contain an opinion concerning 
the effect of pain upon a veteran's functional abilities, as 
is required by 38 C.F.R. §§ 4.40, 4.45 (1999), and DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and address the rating criteria 
in relation to the veteran's symptoms.  See Johnson v. Brown, 
9 Vet.App. 7 (1996).

In view of the above, this case is REMANDED to VARO for the 
following development:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for multiple joint and muscle 
pain since service discharge.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder.

2.  The appellant should be scheduled for 
a VA orthopedic examination to fully 
evaluate his service-connected joint and 
muscle disability.  The claims folder 
must be reviewed prior to the examination 
along with a copy of this remand.  All 
appropriate tests deemed necessary should 
be conducted and all clinical findings 
should be reported in detail.  
Specifically, the examiner should fully 
describe the degree of limitation of 
motion in all major joints.  Any 
limitation of motion must be confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (1999).  It 
should be indicated  whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45 (1999).  A complete 
rationale for all opinions expressed must 
be provided.

3.  The appellant should be reminded that 
he may present additional pertinent 
evidence on this matter.

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


 

